DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2019 and 02/20/2020 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (2015/0198791, of record).



Regarding claim 2, Kubota discloses the optical imaging system of claim 1, wherein an object-side surface of the second lens is convex (Figure 1, [0085]).

Regarding claim 3, Kubota discloses the optical imaging system of claim 1, wherein an object-side surface of the third lens is convex (Figure 1, [0085]).

Regarding claim 4, Kubota discloses the optical imaging system of claim 1, wherein an image-side surface of the fourth lens is convex (Figure 1, [0085]).

Regarding claim 5, Kubota discloses he optical imaging system of claim 1, wherein an object-side surface of the sixth lens is convex (Figure 1, [0085]).



Regarding claim 7, Kubota discloses the optical imaging system of claim 1, wherein the optical imaging system satisfies the following Conditional Expression: -3.0 < f2/f < -1.5 ([0085] teaches f2/f value to be -1.74, which falls within the claimed range) where f represents an overall focal length of the optical imaging system and f2 represents a focal length of the second lens.

Regarding claim 8, Kubota discloses the optical imaging system of claim 1, wherein the optical imaging system satisfies the following Conditional Expressions: 30 <V1-V2 < 40 ([0085] teaches V1 to have a value of 56.1, and V2 to have a value of 24.0; the resulting value in the expression yields 32.1, which falls within the claimed range) 30 < V1-V4 < 40 ([0085] teaches V1 to have a value of 56.1, and V4 to have a value of 24.0; the resulting value in the expression yields 32.1, which falls within the claimed range) 30 < V1-V5 < 40 ([0085] teaches V1 to have a value of 56.1, and V5 to have a value of 24.0; the resulting value in the expression yields 32.1, which falls within the claimed range) where V1 represents an Abbe number of the first lens, V2 represents an Abbe number of the second lens, V4 represents an Abbe number of the fourth lens, and V5 represents an Abbe number of the fifth lens.

Regarding claim 9, Kubota discloses the optical imaging system of claim 1, wherein the optical imaging system satisfies the following Conditional Expression: 0.7 < 

Regarding claim 10, Kubota discloses an optical imaging system (Figure 1), comprising: a first lens (L1, first lens) comprising a positive refractive power ([0071]); a second lens (L2, second lens) comprising a negative refractive power ([0071]); a third lens (L3, third lens) comprising a positive refractive power ([0071]); a fourth lens (L4, fourth lens) comprising a negative refractive power ([0074]); a fifth lens (L5, fifth lens) comprising a negative refractive power ([0074]); and a sixth lens (L6, sixth lens) comprising a positive refractive power ([0076]) and having an inflection point formed on an image-side surface thereof (at least Figure 1; [0085]), wherein the optical imaging system satisfies the following Conditional Expression: OAL/f1 < 1.40 ([0085] yields an OAL value of 9.906, and f1 to be 7.31, thus the resulting value in the expression yields 1.35, which falls within the claimed range) where OAL represents a distance from the object-side surface of the first lens to an imaging plane, and f1 represents a focal length of the first lens.

Regarding claim 11, Kubota discloses the optical imaging system of claim 10, wherein an image-side surface of the first lens is concave (Figure 1, [0085]).



Regarding claim 13, Kubota discloses the optical imaging system of claim 10, wherein an image-side surface of the fourth lens is convex (Figure 1, [0085]).

Regarding claim 14, Kubota discloses the optical imaging system of claim 10, wherein an image-side surface of the fifth lens is concave (Figure 1, [0085]).

Regarding claim 15, Kubota discloses the optical imaging system of claim 10, wherein an image-side surface of the sixth lens is concave (Figure 1, [0085]).

Regarding claim 16, Kubota discloses the optical imaging system of claim 10, wherein an F number of the optical imaging system is lower than 2.2 ([0085] teaches Fno of 1.8, which falls within the claimed range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571) 272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872